Citation Nr: 0426926	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(exclusive of post-traumatic stress disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1972 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
nervous condition and post-traumatic stress disorder (PTSD).  
In January 2003, the Board issued a rating decision denying 
entitlement to service connection for PTSD, and reopening the 
claim for service connection for a psychiatric disorder 
(exclusive of PTSD) which was subsequently remanded to the RO 
for additional development.  The requested development has 
been completed and the claims file is returned to the Board.

In February 2000, a videoconference hearing was held before 
the undersigned Veterans Law Judge making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A psychiatric disorder (exclusive of PTSD) is not shown 
by the competent medical evidence. 

CONCLUSION OF LAW

A psychiatric disorder (exclusive of PTSD) was not incurred 
in service.  38 U.S.C.A. § 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On examination at entry into service in November 1972, the 
veteran reported a history of depression or excessive worry, 
and frequent trouble sleeping.  Psychiatric evaluation was 
normal.  In February 1974, the veteran was treated for 
nervousness.  He was prescribed valium and released.  
Psychiatric evaluation on examination at separation in 
November 1974 was normal.  

On VA examination in September 1976, the examiner stated that 
the veteran was nervous and took Valium and Librium.  No 
psychiatric diagnosis was given.

VA outpatient treatment records show diagnoses of general 
anxiety and depression in March 1996.  The veteran was 
evaluated in May 1996 for complaints of insomnia.  He 
reported that he had a nervous condition since being out of 
the Army.  He said that he could not calm down, that his mind 
becomes blank and that he was under a lot of stress.  The 
impression was possible insomnia secondary to stress and 
depression.  In May 1997, the veteran was diagnosed with 
PTSD.

In August 1997, the veteran was provided a VA PTSD 
examination.  The veteran related his current symptoms to 
stressors in service including being wrongfully accused of 
armed robbery and possession of heroin during service as well 
as witnessing the crash of a helicopter.  The diagnosis was 
PTSD, delayed type.  There were no other psychiatric 
diagnoses given.

In a personal hearing in February 2000, the veteran testified 
that he was treated at the VA facility in Montgomery in 1976 
and diagnosed with an anxiety disorder.  The Board remanded 
the veteran's claim in March 2000, in part to obtain these 
records.  Records obtained show treatment for depression and 
anxiety as well as a record of hospitalization in May 1997 
for PTSD; however, there were no records available prior to 
1989.  

In June 2002, the veteran was provided another VA examination 
in conjunction with both his claims for service connection 
for PTSD and for psychiatric disorder other than PTSD.  The 
claims file was reviewed.  A thorough background was elicited 
from the veteran, including his traumatic experiences during 
service, and postservice difficultly with employment and 
substance abuse.  He stated that he first sought mental 
health treatment in 1971 when he saw a psychiatrist for a few 
outpatient sessions for depression, insomnia, irritability, 
and concentration problems prior to entering the Army the 
following year.  He indicated that in 1976 and 1977 he saw a 
VA physician at the Montgomery VA Medical Center and was 
prescribed Benzodiazepine for anxiety, depression, insomnia, 
and nightmares.  He indicated that he was treated 
sporadically thereafter for psychiatric complaints.  The 
diagnosis was PTSD, with paranoid ideation.  There was no 
other psychiatric diagnosis given.  

In January 2003, the Board denied the veteran's claim for 
service connection for PTSD, noting that although there was a 
diagnosis of PTSD, this diagnosis was not predicated on 
either a verified stressor or combat with the enemy during 
service.  The issue of service connection for a psychiatric 
disorder, exclusive of PTSD, was reopened and additional 
development was undertaken to include a psychiatric 
examination.

In July 2003, the veteran was provided another VA 
examination.  The examiner was asked to specifically identify 
all the veteran's psychiatric disorders, and provide an 
opinion on whether any psychiatric disorders, exclusive of 
PTSD, were related to service.  Following a complete 
examination which included a history, and review of the 
claims file, and a mental evaluation, the examiner gave the 
following opinion.

[I]t is my opinion that the [veteran's] 
current diagnosis is [PTSD] due to 
traumatic experiences while [in service] 
. . . all the psychiatric symptoms 
mentioned before which the [veteran] 
manifested like nightmares, flashbacks 
with anxiety, depression, suspiciousness, 
trouble sleeping, audio and visual 
hallucinations about his traumatic 
experiences while [in the service] with 
irritability, short temper with anger, 
guilt, avoidance, numbing of 
responsiveness, and feelings of isolation 
are all part and [parcel] of his post-
traumatic stress disorder symptoms . . . 

The AXIS I diagnosis was PTSD, moderate to severe.  His AXIS 
II diagnosis was "none."

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In a December 2002 letter, the Board attempted to 
comply with the VCAA requirements directly by sending a 
letter to the veteran notifying him of the new duties to 
notify and to assist.  The Board initially proceeded to 
notify the veteran of the VCAA under its authority within 
38 C.F.R. § 19.9(a)(2).  However, this regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  As 
such, the veteran's claim was remanded to the RO for 
reconsideration and to ensure compliance under the VCAA, 
which was accomplished in a January 2004 Supplemental 
Statement of the Case (SSOC).  In addition to the information 
provided to the veteran in a December 2002 letter and the 
January 2004 SSOC, the veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for a psychiatric disorder (exclusive 
of PTSD) in the October 1997 rating decision, a June 1998 
statement of the case (SOC), and a September 1998 SSOC.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the December 2002 
letter as well as the January 2004 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable efforts to obtain all current records of 
treatment.  Although the veteran claimed psychiatric 
treatment at a VA facility shortly after service, the 
specified records were requested from the VA facility 
identified by the veteran, but were unavailable.  The Board 
concludes that further efforts to obtain these records would 
be futile.  Private records of treatment have been obtained 
and associated with the claims file.  The veteran was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO in August 1998, 
and before a Veterans Law Judge in a videoconference hearing 
in February 2000.  VA provided examinations in June 2002 and 
July 2003.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for 
service connection for a psychiatric disorder in May 1997 and 
a rating decision was issued thereafter in October 1997.  
Only after this initial rating action was promulgated did VA 
comply with the provisions of the VCAA and provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim for service connection for a 
psychiatric disorder (other than PTSD), as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in January 2004.  
The Board therefore concludes that the failure to provide a 
pre-AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for a psychiatric disorder 
(exclusive of PTSD).  This appeal has been pending for over 
seven years.  There would be no possible benefit to remanding 
the claim, or to otherwise conduct any other development 
without the veteran's cooperation.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The Board finds that service connection is not warranted for 
a psychiatric disorder exclusive of PTSD, because the 
competent medical evidence shows that the veteran's only 
psychiatric diagnosis is PTSD.  The veteran does not have a 
psychiatric disorder exclusive of PTSD.  Although the medical 
records show treatment for depression and anxiety, the VA 
examinations in June 2002 and July 2003 did not find any 
disorder other than PTSD.  In particular, the July 2003 
examination, which was conducted specifically to determine if 
the veteran had any psychiatric disorder in addition to his 
PTSD, found that all of the veteran's symptoms including his 
nightmares, flashbacks with anxiety, depression, 
suspiciousness, trouble sleeping, hallucinations, 
irritability, short temper with anger, guilt, avoidance, 
numbing of responsiveness, and feelings of isolation were all 
part and parcel of his PTSD.  There is no other psychiatric 
diagnosis apart and separate from his PTSD.  The Board notes 
the various diagnoses of psychiatric disorders in the 
treatment records other than PTSD; however, the Board gives 
greater probative weight to the medical opinion of the VA 
examiner in the July 2003 VA examination on the question of 
the veteran's psychiatric diagnosis as the examination was 
requested specifically to determine the veteran's psychiatric 
diagnoses.  

Without evidence of a current disability, there is nothing to 
service connect.  There is no current psychiatric disability, 
exclusive of PTSD.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of his psychiatric condition; 
however, this is not competent evidence to show that he has a 
psychiatric disability exclusive of PTSD, or to relate any 
such disorder to service.  Competent lay evidence is defined 
as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2003).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The diagnosis of any psychiatric disorder, as 
well as the etiology of any disorder found, are beyond the 
range and scope of competent lay evidence contemplated by the 
applicable regulations, and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  As noted above, the 
competent medical evidence of record does not show that the 
veteran has a psychiatric disorder, exclusive of his PTSD.  
The preponderance of the evidence is against the claim for 
service connection, and because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2003).


ORDER

Service connection for a psychiatric disorder (exclusive of 
PTSD) is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



